June 5, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz RE: Dreyfus Manager Funds I: Dreyfus Alpha Growth Fund Dreyfus S&P STARS Fund Dreyfus S&P STARS Opportunities Fund 1933 Act File No. 333-106576 1940 Act File No. 811-21386 CIK No. 0001247088 Gentlemen: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 14 to the Funds Registration Statement on Form N-1A (Amendment No. 14). This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectuses. Please call me with any comments or questions you may have at (212) 922-6795. Sincerely, Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds MAR/kd Enclosures cc: Stroock & Stroock & Lavan LLP
